DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilenstein-Wiegmann (US Patent #5397078) in view of Baldwin (US Patent #3612316) and Huber (US PgPub #2007/0181745).
For Claim 17, figure 8 of Eilenstein-Wiegmann ‘078 discloses a rapidly reconfigurable aircraft mission system comprising: a plurality of rails (8) installed in an aircraft fuselage; a first mission equipment mounting pallet (1), mounting at least one mission package, the mission equipment mounting pallet comprising a first rapidly reconfigurable mission equipment mounting pallet body defining a plurality of orifices sized to accept releasable anchor hardware and positioned to align with the rails installed in the aircraft and readily releasable anchors (3 and 15) disposed in the orifices and configured to rapidly mount to the rails to configure the aircraft for a first mission, and rapidly dismount from the rails to configure the aircraft for a second mission.  While Eilenstein-Wiegmann ‘078 discloses loading and unloading a pallet, it is not specific about dismounting and removing a first pallet and then transferring releasably mounting additional pallet to the rails.  However, figures 1-7 and column 1, lines 18-44 of Baldwin ‘316 teach completing an unload-load cycle such that pallets can be loaded and positioned on the rails of an aircraft after previously mounted pallets have been release and removed.  Therefore it would have been obvious to someone of ordinary skill in the art to modify Eilenstein-Wiegmann ‘078 with the ability to unload pallets and then load new pallets as taught by Baldwin ‘316 in order to quickly allow an aircraft to mount a new load of pallets to it.
While Eilenstein-Wiegmann ‘078 discloses loading and unloading a pallet and Baldwin ‘316 teaches loading and unloading pallets into different positions, they are silent about the package specifically being an avionics package.  However, figures 2, 3, and 5 of Huber ‘745 teach placing different mission specific mission packages that were loaded onto the pallet (70) outside of the aircraft and connecting it to the aircraft including a water tank (58) and an avionics package (56) and connecting the specific mission needed connections including electrical harnesses (73) mission  equipment to the aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Eilenstein-Wiegmann ‘078 and Baldwin ‘316 with the avionics and electrical connection of Huber ‘745 in order to provide the system to help control the aircraft.
For Claim 18, figure 8 of Eilenstein-Wiegmann ‘078 discloses that the rails are installed in or on an interior flat surface of the aircraft fuselage.
For Claim 19, figure 8 of Eilenstein-Wiegmann ‘078 discloses that the rails are installed in or on a deck of the aircraft fuselage.
For Claim 21, figure 8 of Eilenstein-Wiegmann ‘078 discloses that the orifices are each pallet through-holes that extend generally perpendicular to a mission equipment mounting surface of the pallet body, sized to accept and retain the readily releasable anchors.

Claims 1-4, 7-12, 15, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US PgPub #2016/0244186) in view of Eilenstein-Wiegmann (US Patent #5397078), Baldwin (US Patent #3612316), and Huber (US PgPub #2007/0181745).
For Claims 1, 5, 7, and 8, figures 1-22 and paragraph [0073 and 0076] of Brown ‘186 disclose a rapidly reconfigurable palletized mission equipment mounting method comprising: installing a plurality of tracks (130) in an aircraft fuselage; securing at least one mission package (402) on a pallet (206) outside the aircraft;  transferring the pallet with the mission package secured thereto, into the aircraft; and mounting the pallet in the aircraft on the tracks via readily releasable anchors (136) positioned to align the tracks installed in the aircraft for rapidly dismounting from the tracks.  
While Brown ‘186 discloses the ability to rapidly dismount the pallet with the releasable anchors, it is silent about them being positioned in the pallet.  However, figure 8 of Eilenstein-Wiegmann ‘078 teaches a pallet (1) that is attached to a rail (8) via a readily releasable anchor (3 and 15) positioned in the pallet to align with, and secured to the rail.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brown ‘186 with the pallet with thru holes that allow for releasable direct mounting of the pallet to the tracks as taught by Eilenstein-Wiegmann ‘078 in order to reduce the dimensions of the pallet and allow for an aligning quick connect system.
While Brown ‘186 discloses loading and unloading a pallet, it is not specific about dismounting and removing a first pallet and then transferring releasably mounting  additional pallet to the rails.  However, figures 1-7 and column 1, lines 18-44 of Baldwin ‘316 teach completing an unload-load cycle such that pallets can be loaded and positioned on the rails of an aircraft after previously mounted pallets have been release and removed.  Therefore it would have been obvious to someone of ordinary skill in the art to modify Brown ‘186 with the ability to unload pallets and then load new pallets as taught by Baldwin ‘316 in order to quickly allow an aircraft to mount a new load of pallets to it.  
While Brown ‘186 and Eilenstein-Wiegmann ‘078 discloses loading and unloading a pallet and Baldwin ‘316 teaches loading and unloading pallets into different positions, they are silent about the package specifically being an avionics package.  However, figures 2, 3, and 5 of Huber ‘745 teach placing different mission specific mission packages that were loaded onto the pallet (70) outside of the aircraft and connecting it to the aircraft including a water tank (58) and an avionics package (56) and connecting the specific mission needed connections including electrical harnesses (73) mission  equipment to the aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brown ‘186 and Eilenstein-Wiegmann ‘078 with the avionics and electrical connection of Huber ‘745 in order to provide the system to help control the aircraft.
For Claim 2, figures 1-22 of Brown ‘186 disclose that the tracks are installed in or on a flat interior surface of the aircraft fuselage and the pallet is mounted via the readily releasable anchors to the interior surface, inside the aircraft.
For Claim 3, figures 1-22 of Brown ‘186 disclose that the tracks are installed in or on a deck of the aircraft fuselage and the pallet is mounted via the readily releasable anchors to the deck, inside the aircraft.
For Claim 4, figure 15 of Brown ‘186 disclose that the pallet (206) further comprises a pallet body that has a plurality of orifices accepting the readily releasable anchors (136), the orifices positioned to align the tracks installed in the aircraft.
For Claims 9, 13, 15, and 16, figures 1-22 and paragraph [0073] of Brown ‘186 disclose a rapidly reconfigurable mission equipment mounting method comprising: installing a plurality of tracks (130) in an aircraft fuselage; mounting a first pallet (206) in the aircraft on the tracks via readily releasable anchors (136) positioned to align with the tracks installed in the aircraft, for rapidly dismounting from the tacks; transferring a first mission package into the aircraft and securing the mission package on the pallet inside the aircraft.  
While Brown ‘186 discloses the ability to rapidly dismount the pallet with the releasable anchors, it is silent about them being positioned in the pallet.  However, figure 8 of Eilenstein-Wiegmann ‘078 and Eilenstein-Wiegmann ‘078 teaches a pallet (1) that is attached to a rail (8) via a readily releasable anchor (3 and 15) positioned in the pallet to align with, and secured to the rail.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brown ‘186 with the pallet with thru holes that allow for releasable direct mounting of the pallet to the tracks as taught by Eilenstein-Wiegmann ‘078 in order to reduce the dimensions of the pallet and allow for an aligning quick connect system.
While Brown ‘186 discloses loading and unloading a pallet, it is not specific about dismounting and removing a first pallet and then transferring releasably mounting  additional pallet to the rails.  However, figures 1-7 and column 1, lines 18-44 of Baldwin ‘316 teach completing an unload-load cycle such that pallets can be loaded and positioned on the rails of an aircraft after previously mounted pallets have been release and removed.  Therefore it would have been obvious to someone of ordinary skill in the art to modify Brown ‘186 with the ability to unload pallets and then load new pallets as taught by Baldwin ‘316 in order to quickly allow an aircraft to mount a new load of pallets to it.
While Brown ‘186 and Eilenstein-Wiegmann ‘078 discloses loading and unloading a pallet and Baldwin ‘316 teaches loading and unloading pallets into different positions, they are silent about the package specifically being an avionics package.  However, figures 2, 3, and 5 of Huber ‘745 teach placing different mission specific mission packages that were loaded onto the pallet (70) outside of the aircraft and connecting it to the aircraft including a water tank (58) and an avionics package (56) and connecting the specific mission needed connections including electrical harnesses (73) mission  equipment to the aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brown ‘186 and Eilenstein-Wiegmann ‘078 with the avionics and electrical connection of Huber ‘745 in order to provide the system to help control the aircraft.
For Claim 10, figures 1-22 of Brown ‘186 disclose that the tacks are installed in or on a flat interior surface of the aircraft fuselage and the pallet is mounted via the readily releasable anchors to the interior surface, inside the aircraft.
For Claim 11, figures 1-22 of Brown ‘186 disclose that the tracks are installed in or on a deck of the aircraft fuselage and the pallet is mounted via the readily releasable anchors to the deck, inside the aircraft.
For Claim 12, figure 15 of Brown ‘186 disclose that the pallet (206) further comprises a pallet body that has a plurality of orifices accepting the readily releasable anchors (136), the orifices positioned to align the tracks installed in the aircraft.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US PgPub #2016/0244186) in view of Eilenstein-Wiegmann (US Patent #5397078) and Baldwin (US Patent #3612316) as applied to claims 1 and 9 above, and further in view of Burkhard (US Patent #2692744).
For Claims 6 and 14, while Brown ‘186 discloses transferring fluid between the packages in order to control the center of gravity, it is silent about moving the pallets themselves.  However, column 2 lines 10-18 of Burkhard ‘744 teach that that it is well known to reposition loads connected to rails in order to maintain a desired center of gravity.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Brown ‘186 with moving of loads to maintain a center of gravity as taught by Burkhard ‘744 in order to maintain a safe flight of the aircraft.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilenstein-Wiegmann (US Patent #5397078) in view of Baldwin (US Patent #3612316) and Huber (US PgPub #2007/0181745) as applied to claim 17 above, and further in view of Leedekerken (US PgPub #2012/0312951).
For Claim 20, while Eilenstein-Wiegmann ‘078 is silent about the pallet being a lightweight honeycomb panel, figure 13 of Leedekerken ‘951 teaches a pallet (302) with a honeycomb core bonded panel (343).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Wiegmeann ‘078 with the honeycomb core as taught by Leedekerken ‘951 in order to provide a pallet that is lighter and stronger than a standard pallet.

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
The Applicant argues that Huber ‘745 and the other references do not teach a second mission that is based on avionics.  However, the Examiner holds that Eilenstein-Wiegmann ‘078 discloses loading and unloading a pallet and Baldwin ‘316 teaches completing an unload-load cycle such that pallets can be loaded and positioned on the rails of an aircraft after previously mounted pallets have been release and removed. While Eilenstein-Wiegmann ‘078 and Baldwin ‘316 teach unloading and loading pallets, Huber ‘745 teaches placing different mission specific mission packages that were loaded onto the pallet (70) outside of the aircraft and connecting them to the aircraft including a water tank (58) and an avionics package (56) and connecting the specific mission needed connections including electrical harnesses (73) mission equipment to the aircraft.  As such it is clearly well known to move and replace different mission specific pallets onto an aircraft and having proper connections so that they can be used as intended when need on the aircraft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/16/2022